  

Case 1:19-cv-07718-AT Document 43 Filed 06/1}

DOCUMENT
ELECTRONICALLY FILED
DOC #:

June 18, 2020 DATE FILED: 6/19/2020

Direct Fax 866-202-1728

VIA ECF jho@cozen.com

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Girotto v. GNC Holdings, Inc., et al. (Case No. 19-CV-07718)
Dear Your Honor:

My firm represents GNC Holdings Inc., in the above-referenced matter. By way of
background, this litigation is an ADA public accommodation case. GNC Holdings, Inc., is the
tenant of the premise in question. FOX 684 Realty LLC is the landlord. | write on behalf of both
Defendants, with the consent of the Plaintiff, in requesting a 60-day enlargement of the discovery
deadlines. If granted, fact discovery would close on August 26, 2020 and expert discovery would
close October 12, 2020. We respectfully submit the reasons for the request outlined below
constitute good cause. This is the Defendants’ first request for a stay of discovery although the
Plaintiff had previously requested stays, the last of which was dated May 23, 2020 and was
granted in part and denied in part.

The request for the stay is based on a number of reasons. First, the COVID-19 pandemic
has created significant obstacles in retaining and having the necessary experts physically visit
the facility to inspect the premise and determine what needs to be done to install an ADA
complaint ramp. GNC has learned through this process that installing an ADA compliant ramp at
the location in question is not a “routine” matter given certain physical issues and that, among
other things, it appears to require significant work to both the interior and exterior of the store
including but not limited to electrical work. GNC is still in the process of attempting to determine
exactly what needs to be done and getting appropriate plans to do this work. We believe that as
New York continues to re-open and restrictions lessen, we will be in a position to have this
analysis done in the next 60 days. The ramp is essentially the only issue in dispute. In addition,
GNC has experienced fiscal distress due to COVID-19, as many retailers have, and we expect
the additional time period may help provide GNC with the opportunity to fund any agreed-upon
remediation and settlement as business begins to recover.

We would like to note for the Court that the undersigned and counsel for the Plaintiff have
worked together on these ADA cases before and have historically been able to resolve them in
due course by making the required remediation and without the necessity of prolonged discovery.
Since we believe we will be able to do so again here once GNC understands what is necessary
to install an ADA compliant ramp which will further settlement discussions, the parties would like
to avoid what it believes will ultimately be unnecessary depositions and continued fact discovery.
This is particularly important given GNC’s fiscal situation noted above.

LEGAL\43680747\2

 

277 Park Avenue New York, NY 10172
212.883.4900 888.864.3013 212.986.0604 Fax cozen.com
Case 1:19-cv-07718-AT Document 43 Filed 06/19/20 Page 2 of 2

The Honorable Analisa Torres
June 18, 2020
Page 2

 

In addition, a scheduled mediation for today was unexpectedly cancelled earlier this week
due to an emergency with the assigned mediator. The parties are currently in the process of
selecting additional dates. However, in hopes of increasing the chances of success at the
mediation, the parties are seeking to re-schedule it after the 60-day period to provide GNC with
the time discussed above. To be blunt Your Honor, we believe the parties will be able to resolve
the matter without the need for the mediation but are still working on getting a confirmed date at
a time when mediation would be meaningful. This will be GNC’s only request for an enlargement

of the discovery schedule.

On behalf of all the parties, thank you for considering this request.

Sincerely,
COZEN O'CONNOR
BY

John Ho

CC: Bradley Weitz, Esq. Via ECF

LEGAL\43680747\2

GRANTED in part, DENIED in part. The fact discovery
deadline is extended by 30 days. By July 27, 2020, fact
discovery shall be completed. By September 11, 2020, expert
discovery shall be completed.

The case management conference scheduled for July 9, 2020 is
ADJOURNED to August 12, 2020, at 11:40 a.m. The
conference will be conducted telephonically. The parties are
directed to call (888) 398-2342 or (215) 861-0674, and enter
access code 5598827. By August 5, 2020, the parties shall
submit their joint status letter.

SO ORDERED.

Dated: June 19, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
